Citation Nr: 0706402	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  98-12 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which, in pertinent part, denied 
petitions to reopen claims for a neck disorder and a right 
shoulder disorder. 

The Board notes that the veteran has raised the issue of leg 
pain secondary to his lower back disorder.  This matter is 
REFERRED to the RO for adjudication.  

The veteran testified before the RO at a February 1996 
hearing and before the undersigned at a November 2005 
hearing.  Transcripts of both hearings are associated with 
the file.  

The Board previously reopened and remanded these claims in 
June 2006.  At that time, the issue of service connection for 
a lumbar spine disorder was also reopened and remanded.  The 
RO granted service connection for degenerative disc disease 
of the lumbar spine in a November 2006 rating decision.  As 
that fully satisfies the benefit sought on appeal, the lumbar 
spine disorder is no longer before the Board.  The remaining 
cervical spine and right shoulder issues return for appellate 
consideration.  

The Board is compelled to point out, however, that the RO 
made an egregious legal error by granting service connection 
for the lumbar spine disorder from November 29, 2005.  This 
claim has been continuously on appeal from a claim to reopen 
filed November 29, 1995 (an untimely VA Form 9).  Although a 
compensable rating will not necessarily be assigned 
retroactive to 1995, the RO must correct the effective date 
assigned and consider the proper initial disability 
rating(s).  This should be done as expeditiously as possible 
since the veteran has waited many years for ultimate 
resolution of these claims. 


FINDING OF FACT

The preponderance of the evidence is against a causal link 
between the veteran's current degenerative disc disease of 
the cervical spine and degenerative joint disease of the 
right shoulder and any remote incident in service, including 
the 1974 motor vehicle accident.


CONCLUSIONS OF LAW

1.  The veteran's degenerative disc disease of the cervical 
spine was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  The veteran's degenerative joint disease of the right 
shoulder was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The veteran contends that he has osteoarthritis of the right 
shoulder and cervical spine as a result of a 1974 inservice 
motor vehicle accident.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran was diagnosed with degenerative disc disease of 
the cervical spine and degenerative joint disease of the 
right shoulder at a July 2006 VA examination.  The Board is 
satisfied with the evidence of current disability.  

The veteran's service medical records also show that he was 
in a rollover motor vehicle accident during service in 1974.  
The Board is satisfied with the evidence of inservice 
incurrence.

Turning to the final element for service connection, the 
Board finds that the preponderance of the evidence is against 
a finding that either the degenerative disc disease of the 
cervical spine or the degenerative joint disease of the right 
shoulder was incurred in the accident.  At the July 2006 VA 
examination, the examiner was asked to opine whether or not 
the veteran degenerative disc or joint disease could be 
related to service.  On review of the veteran's service 
medical records, current records and physical examination, 
the examiner concluded that it was not as likely as not that 
the degenerative conditions of the cervical spine and right 
shoulder were related to service.  This is the sole medical 
opinion of record on this question.

The veteran contends otherwise.  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss the in-
service motor vehicle accident.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  Accordingly, his contentions that his current 
degenerative conditions are related to service are entitled 
to no weight.  

Without medical evidence tending to show that the veteran's 
current degenerative disc disease of the cervical spine or 
degenerative joint disease of the right shoulder is related 
to an inservice event, the claim must fail.  See Hickman, 
supra.  

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis (which 
encompasses degenerative disc and joint disease) becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  There is no evidence of record to show that the 
veteran had a diagnosis or symptoms of arthritis within one 
year of his separation from service.  The presumption is 
inapplicable.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
service connection for degenerative disc disease of the 
cervical spine and degenerative joint disease of the right 
shoulder.  See Gilbert, 1 Vet. App. at 53.

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Letters dated in June 2002 and March 2004 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  Although these letters 
were not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in June 2002 and March 
2004, he was provided an opportunity to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in June 2004.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claims.  The June 2002 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
The March 2004 letter told him to provide any relevant 
evidence in his possession.  

To the extent the 2002 and 2004 letters were deficient in any 
respect, the veteran was provided another letter in June 
2006, which fully complied with VA's notification duties.  
That letter was followed by readjudication of the claims in a 
supplemental statement of the case.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his cervical spine and right shoulder 
conditions can be directly attributed to service.  Further 
examination or opinion is not needed on the claims because, 
at a minimum, there is no persuasive and competent evidence 
that the claimed conditions may be associated with the 
veteran's military service.  This is discussed in more detail 
above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied.

Entitlement to service connection for degenerative joint 
disease of the right shoulder is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


